DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                  DANIEL CHRISTOPHER ANDRE,
                           Appellant,

                                    v.

              CIKLIN, LUBITZ & O’CONNELL, P.A., et al.,
                             Appellee.

                              No. 4D18-1498

                              [May 23, 2019]

   Appeal of non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Rosemarie Scher, Judge; L.T. Case
No. 50-2010-CP-003665-XXXX-NB.

  Daniel Christopher Andre, Florida City, pro se.

  John P. Morrissey of John P. Morrissey, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

MAY, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.